Title: William Smith Shaw to Abigail Adams, 16 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              Philadelphia Dec 16th 1798 Sunday Evening.
              My Dear Aunt
            
            I received your letter of Dec 9th, with all that pleasure and satisfaction, which, the news of your better health, could not but excite— I declare I wish you would have, Aunt, a wedding every night in the week, for I plainly see that it gives you better spirits and consequently better health, than all the medicine in the world. I have not seen the president so happy this some time, as he was after reading your letters. We had not heard from you before, for more than a week & then you did not appear to be so well and we began to be very anxious.
            I have made myself reconciled little more to my situation, nights than I was; but at first the watchmen crying the hour of the night— the oystermen crying oisters, & the teams & horses directly under my windows would not allow me to sleep scarcely ten minutes at a time. I used to wish them further.
            Have you heard from Mrs Smith and how does my little Cousin do—dear little sensible girl—I loved her.
            The printed letter which you sent to the president has been published in many newspaper and as it deserved has received great applause.— they cannot think what gentlemen should be in France, who could write such a letter as that.
            We have had on every levy day the room very full, once crouded. The order of the day is after asking the president how he does, to regret in a very pathetick manner, the indisposition of Mrs Adams so as to deprive them of the pleasure of her company. Many make the enquiry from a sincere affection and esteem for you, but some do it I am afraid, merely as common place conversation, which they have studied and conned by rote before they enter.
            I went to congress the other day for the first time A gentlemen standing without the bar attracted my attention. Not thinking he was a member, I very innocently asked one, who stood by my side, what scape-gallows he could be pointing to the Gentlemen, he laughed and told me that was Gallatin.
            Has the president ever told you that he has received an address from a volunteer light infantry company, of Hampshire county Massachusetts praying to be organized &c by the name of Lady Adams rangers?
            
            I thank you for writing me respecting my mother. I am glad that B Palmer is to spend the winter with her I was afraid it would not be so. I have received not a single letter, I have written to my mother. Please to mention it, when you write.
            I can find but very little time to read or write.— they will call me down sometimes twenty times in a forenoon. By the way, a man called the other day, with the Philadelphia magazine & said you owed him for a number. I forget how many. Please to write me what I shall do.
            I am my dear Aunt / Your affectionate nephew
            
              Wm S Shaw
            
          
          
            If I did not send you such inaccurate, unconnected letters as I do, I should not find time to write any.
          
        